UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED January 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-34600 OXYGEN BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State of incorporation) (I.R.S. Employer Identification No.) ONE Copley Parkway, Suite 490, Morrisville, NC 27560 (Address of principal executive offices) (919) 855-2100 (Registrant’s telephone number, including area code) 2530 Meridian Parkway, Suite 3084, Durham, NC 27713 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler þ Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of March 14, 2011, the registrant had outstanding 23,392,245 shares of Common Stock. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Unaudited Financial Statements 3 Balance Sheet as of January 31, 2011 and as of April 30, 2010 3 Statement of Operations for the Three Months and the Nine months Ended January 31, 2011 and 2010 4 Statement of Cash Flows for the Nine months Ended January 31, 2011 and 2010 5 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 35 Item4. Controls and Procedures 35 Item4.T Controls and Procedures PART II. OTHER INFORMATION Item1. Legal Proceedings 36 Item1A. Risk Factors 36 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3. Defaults Upon Senior Securities 43 Item4. (Removed and Reserved) 43 Item5. Other Information 43 Item6. Exhibits 44 2 PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) BALANCE SHEET January 31, 2011 (Unaudited) April 30, 2010 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses Other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Notes payable Total current liabilities Long-term notes payable, net - Long-term portion of convertible debt, net - Total liabilities Stockholders' equity Preferred stock, undesignated, authorized 10,000,000 shares; none issued or outstanding - - Common stock, par value $.0001 per share; authorized 400,000,000 shares; issued and outstanding 23,391,714 and 21,457,265, respectively Stock subscripton receivable - Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Financial Statements. 3 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) Period from May 26, 1967 (Inception) to January 31, 2011 Three months ended January 31, Nine months ended January 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Cost of sales Net revenue Operating expenses Selling, general, and administrative Research and development Loss on impairment of long-lived assets - Total operating expenses Net operating loss Interest expense Loss on extinguishment of debt - Other income ) Net loss $ Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these Financial Statements. 4 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENT OF CASH FLOWS Period from May 26, 1967 (Inception) to Nine months ended January 31, January 31, 2011 (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Amortization of deferred compensation - - Interest on debt instruments Loss (gain) on debt settlement and extinguishment - - Loss on impairment, disposal and write down of long-lived assets - - Issuance and vesting of compensatory stock options and warrants Issuance of common stock below market value - - Issuance of common stock as compensation Issuance of common stock for services rendered - - Issuance of note payable for services rendered - - Contributions of capital through services rendered by stockholders - - Changes in operating assets and liabilities Accounts receivable, prepaid expenses and other assets ) ) Inventory - Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) ) Capitalization of patent costs and license rights ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock and exercise of stock options and warrants, net of related expenses and payments Repurchase of outstanding warrants ) - ) Proceeds from stockholder notes payable - - Proceeds from issuance of notes payable, net of issuance costs Proceeds from convertible notes, net of issuance costs - - Payments on notes - short-term ) ) ) Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Cash paid for: Interest $ $ $ Income taxes $ $
